Exhibit 10.1

 

Execution Version

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

CACTUS, INC.

 

CERTAIN OTHER PERSONS NAMED HEREIN,

 

and

 

THE AGENT

 

DATED AS OF JANUARY 29, 2018

 

--------------------------------------------------------------------------------


 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of January 29, 2018
and effective as of the date of the initial closing of the IPO, is hereby
entered into by and among Cactus, Inc., a Delaware corporation (the “Corporate
Taxpayer”), the TRA Holders and the Agent.

 

RECITALS

 

WHEREAS, the Corporate Taxpayer is the managing member of Cactus Wellhead, LLC,
a Delaware limited liability company (“Cactus LLC”), an entity classified as a
partnership for U.S. federal income tax purposes, and holds limited liability
company interests in Cactus LLC;

 

WHEREAS, Cactus LLC and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), for the Taxable Year that includes the IPO and for each
Taxable Year in which a Redemption occurs;

 

WHEREAS, on the IPO Date, Cactus LLC will use a portion of the net proceeds of
the IPO it receives from the Corporate Taxpayer to repay borrowings outstanding
under its term loan facility (the “Debt Payoff”);

 

WHEREAS, Cactus WH Enterprises, LLC is a holder of Units, and certain TRA
Holders are members of Cactus WH Enterprises, LLC and may acquire Units
hereafter pursuant to Section 8.3 of the Cactus WH Enterprises LLC Agreement;

 

WHEREAS, the TRA Holders currently hold Units or will hold Units in the future
and may transfer all or a portion of such Units in one or more Redemptions, and,
as a result of such Redemptions, the Corporate Taxpayer is expected to obtain or
be entitled to certain tax benefits (including tax benefits relating to the Debt
Payoff) as further described herein;

 

WHEREAS, this Agreement is intended to set forth the agreement among the parties
hereto regarding the sharing of the tax benefits realized by the Corporate
Taxpayer as a result of the Redemptions (including tax benefits relating to the
Debt Payoff);

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                  Definitions. As used in this
Agreement, the terms set forth in this Article I shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined).

 

“Accrued Amount” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal income Taxes of the Corporate Taxpayer; provided that
the actual liability for U.S.

 

2

--------------------------------------------------------------------------------


 

federal income Taxes of the Corporate Taxpayer shall be calculated taking into
account the amount of Allocable Common Basis calculated as set forth in that
definition (for the avoidance of doubt, regardless of the extent to which
depreciation, amortization or other deductions arising from the underlying
adjustments under Section 734(b) are actually allocated to the Corporate
Taxpayer).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agent” means Cadent Management Services, LLC or such other Person designated as
such pursuant to Section 7.6(c).

 

“Agreed Rate” means a per annum rate of LIBOR plus 150 basis points.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Allocable Common Basis” means, with respect to each Unit that is the subject of
a Redemption, the portion of any adjustment to the Tax basis of each Reference
Asset under Section 734(b) of the Code as a result of the Debt Payoff that is
allocable to such Unit in the hands of the Corporate Taxpayer, as determined on
the relevant Redemption Date and subsequently adjusted for depreciation or
amortization of such Tax basis after the Redemption and prior to the relevant
Taxable Year.  For this purpose, the portion of any adjustment to the Tax basis
of a Reference Asset under Section 734(b) of the Code as a result of the Debt
Payoff that is allocable to such Unit shall equal the total adjustment to the
Tax basis of such Reference Asset under Section 734(b) of the Code as a result
of the Debt Payoff at the time of the relevant Redemption (as adjusted for
depreciation or amortization of such Tax basis after the Redemption and prior to
the relevant Taxable Year) divided by the total number of Units outstanding
immediately after such Redemption, which, for the avoidance of doubt, shall not
be subsequently adjusted on account of changes in the number of Units
outstanding as a result of issuances or redemptions of Units occurring after the
date of the relevant Redemption.

 

“Amended Schedule” has the meaning set forth in Section 2.3(b) of this
Agreement.

 

“Assumed State and Local Tax Rate” means, with respect to any Taxable Year,
(a) the sum of the products of (i) the Corporate Taxpayer’s income and franchise
tax apportionment factor(s) for each state and local jurisdiction in which
Cactus LLC (or any of its direct or indirect subsidiaries that are treated as a
partnership or disregarded entity) or the Corporate Taxpayer files an income or
franchise tax return for the relevant Taxable Year and (ii) the highest
corporate income and franchise tax rate(s) for each state and local jurisdiction
in which Cactus LLC (or any of its direct or indirect subsidiaries that are
treated as a partnership or disregarded entity) or the Corporate Taxpayer files
an income or franchise tax return for each relevant Taxable Year, reduced by
(b) the product of (i) the highest marginal U.S. federal income tax rate
applicable to the Corporate Taxpayer for the relevant Taxable Year (determined
based on the calculation of the Hypothetical Tax Liability for the relevant
Taxable Year) and (ii) the aggregate rate calculated under clause (a).

 

“Attributable” has the meaning set forth in Section 3.1(b) of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of a Redemption and the payments made pursuant to this Agreement with
respect to such Redemption (as calculated under Section 2.1 of this Agreement),
including, but not limited to: (i) under Section 743(b) of the Code (in
situations where, following a Redemption, Cactus LLC remains classified as a
partnership for U.S. federal income tax purposes); and (ii) under Sections
732(b) and 1012 of the Code (in situations where, as a result of one or more
Redemptions, Cactus LLC becomes an entity that is disregarded as separate from
its owner for U.S. federal income tax purposes).  For the avoidance of doubt,
the amount of any Basis Adjustment resulting from a Redemption of Units shall be
determined without regard to any Section 743(b) adjustment attributable to such
Units prior to such Redemption; and, further, payments made under this Agreement
shall not be treated as resulting in a Basis Adjustment to the extent such
payments are treated as Imputed Interest.

 

“Beneficial Owner” and “Beneficially Own” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Board” means the board of directors of the Corporate Taxpayer.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Cactus LLC” has the meaning set forth in the Recitals of this Agreement.

 

“Cactus LLC Agreement” means the First Amended and Restated Limited Liability
Company Agreement of Cactus LLC, as amended from time to time.

 

“Cactus WH Enterprises LLC Agreement” means the Amended and Restated Operating
Agreement of the Cactus WH Enterprises, LLC dated as of  January 29, 2018.

 

“Call Purchase” has the meaning set forth in the Cactus LLC Agreement.

 

“Change of Control” means the occurrence of any of the following events or
series of related events after the IPO Date:

 

(i)               any Person (excluding any Qualifying Owner or any group of
Qualifying Owners acting together which would constitute a “group” for purposes
of Section 13(d) of the Exchange Act, and excluding a corporation or other
entity owned, directly or indirectly, by the stockholders of the Corporate
Taxpayer in substantially the same proportions as their ownership of stock of
the Corporate Taxpayer) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporate Taxpayer representing more than 50%
of the combined voting power of the Corporate Taxpayer’s then outstanding voting
securities; or

 

(ii)            there is consummated a merger or consolidation of the Corporate
Taxpayer with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, the voting securities of the
Corporate Taxpayer immediately prior to such merger or consolidation do not
continue to represent or are not converted into more than 50% of the combined
voting power of the then-outstanding

 

4

--------------------------------------------------------------------------------


 

voting securities of the Person resulting from such merger or consolidation or,
if the surviving company is a Subsidiary, the ultimate parent thereof; or

 

(iii)         the stockholders of the Corporate Taxpayer approve a plan of
complete liquidation or dissolution of the Corporate Taxpayer or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (ii) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of the Corporate Taxpayer
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares of, an entity which owns, either directly or through a Subsidiary,
all or substantially all of the assets of the Corporate Taxpayer immediately
following such transaction or series of transactions.

 

“Class A Shares” means shares of Class A common stock of the Corporate Taxpayer.

 

“Code” has the meaning set forth in the Recitals of this Agreement (or any
successor U.S. federal income Tax statute).

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Taxpayer” has the meaning set forth in the preamble to this
Agreement.

 

“Corporate Taxpayer Return” means the U.S. federal income Tax Return of the
Corporate Taxpayer (including any consolidated group of which the Corporate
Taxpayer is a member, as further described in Section 7.12(a) of this Agreement)
filed with respect to any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporate Taxpayer, up to and including such Taxable Year, net of the
cumulative amount of Realized Tax Detriments for the same period.  The Realized
Tax Benefit and Realized Tax Detriment for each Taxable Year shall be determined
based on the most recent Tax Benefit Payment Schedule or Amended Schedule, if
any, in existence at the time of such determination.

 

“Debt Payoff” has the meaning set forth in the Recitals of this Agreement.

 

“Default Rate” means a per annum rate of LIBOR plus 550 basis points.

 

5

--------------------------------------------------------------------------------


 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or any other event (including the execution of IRS
Form 870-AD) that finally and conclusively establishes the amount of any
liability for Tax.

 

“Dispute” has the meaning set forth in Section 7.9(a) of this Agreement.

 

“Early Termination” has the meaning set forth in Section 4.1 of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” has the meaning set forth in Section 4.4 of
this Agreement.

 

“Early Termination Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Early Termination Payment” has the meaning set forth in Section 4.5(a) of this
Agreement.

 

“Early Termination Rate” means a per annum rate of LIBOR plus 150 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Expert” means Ernst & Young LLP or such nationally recognized expert in the
particular area of disagreement as is mutually acceptable to the Corporate
Taxpayer and the Agent.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal income Taxes of the Corporate Taxpayer (using the
same methods, elections, conventions, U.S. federal income tax rate and similar
practices used on the relevant Corporate Taxpayer Return), but without taking
into account (i) any Basis Adjustments, (ii) any Allocable Common Basis,
(iii) any deduction attributable to Imputed Interest for the Taxable Year, and
(iv) any Post-IPO TRA Benefits.  For the avoidance of doubt, Hypothetical Tax
Liability shall be determined without taking into account the carryover or
carryback of any U.S. federal income Tax item (or portions thereof) that is
attributable to any Basis Adjustments, Imputed Interest, and any Post-IPO TRA
Benefits. Furthermore, the Hypothetical Tax Liability shall be calculated using
the actual deductions of (and other impacts of) state and local income and
franchise Taxes (for the avoidance of doubt, in the same amount and manner used
in the calculation of the Actual Tax Liability).

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code with respect to the Corporate Taxpayer’s payment
obligations under this Agreement.

 

“IPO” means the initial public offering of shares by the Corporate Taxpayer.

 

6

--------------------------------------------------------------------------------


 

“IPO Date” means the closing date of the IPO.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOR01” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period.

 

“Majority TRA Holders” means, at the time of any determination, TRA Holders who
would be entitled to receive more than fifty percent (50%) of the aggregate
amount of the Early Termination Payments payable to all TRA Holders hereunder
(determined using such calculations of Early Termination Payments reasonably
estimated by the Corporate Taxpayer) if the Corporate Taxpayer had exercised its
right of early termination on such date.

 

“Market Value” means the closing price of the Class A Shares on the applicable
Redemption Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided, that if the closing price is not reported by Bloomberg
L.P. for the applicable Redemption Date, then the Market Value means the closing
price of the Class A Shares on the Business Day immediately preceding such
Redemption Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided further that if the Class A Shares are not then listed
on a national securities exchange or interdealer quotation system, “Market
Value” means the cash consideration paid for Class A Shares, or the fair market
value of the other property delivered for Class A Shares, as determined by the
Board in good faith.

 

“Material Objection Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Post-IPO TRA” means any tax receivable agreement (or comparable agreement)
entered into by the Corporate Taxpayer or any of its Subsidiaries pursuant to
which the Corporate Taxpayer is obligated to pay over amounts with respect to
tax benefits resulting from any increases in Tax basis, net operating losses or
other tax attributes to which the Corporate Taxpayer becomes entitled as a
result of a transaction (other than any Redemptions) after the date of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Post-IPO TRA Benefits” means any tax benefits resulting from increases in Tax
basis,  net operating losses or other tax attributes with respect to which the
Corporate Taxpayer is obligated to make payments under a Post-IPO TRA.

 

“Qualifying Owners” means (i) Scott Bender, or any company of which he is the
manager, managing member or he otherwise controls, including, but not limited
to, Cactus WH Enterprises, LLC, (ii) any wife, lineal descendant, legal guardian
or other legal representative or estate of Scott Bender; (iii) any trust of
which at least one of the trustees is a person described in clause (i) or
(ii) above, and (iv) Cadent Energy Partners II, L.P. and any affiliated funds or
investment vehicles managed by Cadent Energy Partners, LLC.

 

“Realized Tax Benefit” means, for a Taxable Year, the sum of (i) the excess, if
any, of the Hypothetical Tax Liability for such Taxable Year over the Actual Tax
Liability for such Taxable Year and (ii) the State and Local Tax Benefit for
such Taxable Year.  If all or a portion of the Actual Tax Liability for the
Taxable Year arises as a result of an audit by the IRS of any Taxable Year, such
liability and the corresponding Hypothetical Tax Liability shall not be included
in determining the Realized Tax Benefit unless and until there has been a
Determination with respect to such Actual Tax Liability.

 

“Realized Tax Detriment” means, for a Taxable Year, the sum of (i) the excess,
if any, of the Actual Tax Liability over the Hypothetical Tax Liability for such
Taxable Year and (ii) the State and Local Tax Detriment for such Taxable Year. 
If all or a portion of the Actual Tax Liability for the Taxable Year arises as a
result of an audit by the IRS of any Taxable Year, such liability and the
corresponding Hypothetical Tax Liability shall not be included in determining
the Realized Tax Detriment unless and until there has been a Determination with
respect to such Actual Tax Liability.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.10 of this
Agreement.

 

“Reconciliation Procedures” means the procedures described in Section 7.10 of
this Agreement.

 

“Redemption” means any transfer of Units by a TRA Holder, or by a permitted
transferee of such TRA Holder pursuant to the Cactus LLC Agreement, to Cactus
LLC or to the Corporate Taxpayer pursuant to the Redemption Right or a Call
Purchase, as applicable.

 

“Redemption Date” means each date on which a Redemption is effective under the
Cactus LLC Agreement.

 

“Redemption Notice” has the meaning set forth in the Cactus LLC Agreement.

 

“Redemption Right” means the redemption right of holders of Units set forth in
Section 4.6 of the Cactus LLC Agreement.

 

“Redemption Schedule” has the meaning set forth in Section 2.1 of this
Agreement.

 

“Reference Asset” means, with respect to any Redemption, an asset (other than
cash or a cash equivalent) that is held by Cactus LLC, or any of its direct or
indirect Subsidiaries that is treated as a partnership or disregarded entity for
U.S. federal income tax purposes (but only to

 

8

--------------------------------------------------------------------------------


 

the extent such Subsidiaries are not held through any entity treated as a
corporation for U.S. federal income tax purposes), at the time of such
Redemption.  A Reference Asset also includes any asset that is “substituted
basis property” under Section 7701(a)(42) of the Code with respect to a
Reference Asset.

 

“Schedule” means any of the following:  (i) a Redemption Schedule, (ii) a Tax
Benefit Payment Schedule, or (iii) the Early Termination Schedule.

 

“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.

 

“State and Local Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the Actual Tax Liability; provided that, for
purposes of determining the State and Local Tax Benefit, each of the
Hypothetical Tax Liability and the Actual Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

“State and Local Tax Detriment” means, for a Taxable Year, the excess, if any,
of the Actual Tax Liability over the Hypothetical Tax Liability; provided that,
for purposes of determining the State and Local Tax Detriment, each of the
Actual Tax Liability and the Hypothetical Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.

 

“Tax Benefit Payment Schedule” has the meaning set forth in Section 2.2 of this
Agreement.

 

“Tax Proceeding” has the meaning set forth in Section 6.1 of this Agreement.

 

“Tax Receivable Agreements” means this Agreement and any Post-IPO TRA.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code (which, for the avoidance of doubt, may include a
period of less than twelve (12) months for which a Tax Return is made), ending
on or after the IPO Date.

 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

 

“Taxing Authority” means the IRS and any federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any

 

9

--------------------------------------------------------------------------------


 

quasi-governmental body exercising any taxing authority or any other authority
exercising Tax regulatory authority.

 

“TRA Holder” means each of those Persons set forth on Schedule A and their
respective successors and permitted assigns pursuant to Section 7.6(a).

 

“Transferor” has the meaning set forth in Section 7.12(a) of this Agreement.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

 

“Units” has the meaning set forth in the Cactus LLC Agreement.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that:

 

(i)                                                                                    
in each Taxable Year ending on or after such Early Termination Date, the
Corporate Taxpayer will have taxable income sufficient to fully utilize the
deductions arising from all Basis Adjustments (assuming, to the extent
applicable, in calculating such deductions that the election under
Section 168(k)(7) is made with respect to any actual or deemed Basis Adjustment
arising from a Redemption made in the Taxable Year that includes the Early
Termination Date or deemed to be made on the Early Termination Date pursuant to
clause (v) of this definition), all Allocable Common Basis and the Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions, further assuming such future Tax Benefit Payments would
be paid on the due date, without extensions, for filing the Corporate Taxpayer
Return for the applicable Taxable Year) in which such deductions would become
available;

 

(ii)                                  any loss or credit carryovers generated by
deductions or losses arising from any Basis Adjustment, Allocable Common Basis
or Imputed Interest (including such Basis Adjustment, Allocable Common Basis and
Imputed Interest generated as a result of payments under this Agreement) that
are available in the Taxable Year that includes the Early Termination Date will
be utilized by the Corporate Taxpayer in the Taxable Year that includes the
Early Termination Date;

 

(iii)                               the U.S. federal, state and local income and
franchise tax rates that will be in effect for each Taxable Year ending on or
after such Early Termination Date will be those specified for each such Taxable
Year by the Code and other law as in effect on the Early Termination Date except
to the extent any change to such tax rates for such Taxable Year have already
been enacted into law;

 

(iv)                              any non-amortizable Reference Assets to which
any Basis Adjustment or Allocable Common Basis is attributable will be disposed
of in a fully taxable transaction for U.S. federal income tax purposes on the
fifth anniversary of the Early Termination Date for an amount sufficient to
fully utilize the Basis Adjustment or Allocable Common Basis, as applicable,
with respect to such non-amortizable Reference Asset; provided, that in the
event of a Change in Control which includes a taxable sale of such
non-amortizable Reference Asset (including the sale of all of the equity
interests in an entity classified as a

 

10

--------------------------------------------------------------------------------


 

partnership or disregarded entity that directly or indirectly owns such
non-amortizable Reference Asset), such non-amortizable Reference Asset shall be
deemed disposed of at the time of the Change in Control; and

 

(v)                                 if, at the Early Termination Date, there are
Units that have not been transferred in a Redemption, then all Units shall be
deemed to be transferred pursuant to the Redemption Right effective on the Early
Termination Date.

 

Section 1.2                                  Other Definitional and
Interpretative Provisions.  The words “hereof,” “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  References to
Articles, Sections, Exhibits and Schedules are to Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified.  All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement.  Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.  “Writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms thereof.  References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

 

ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

 

Section 2.1                                  Redemption Schedules.  Within
ninety (90) calendar days after the filing of the Corporate Taxpayer Return for
each Taxable Year in which any Redemption has been effected by a TRA Holder, the
Corporate Taxpayer shall deliver to the Agent a schedule (the “Redemption
Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this Agreement, including with respect to each TRA
Holder participating in any Redemption during such Taxable Year, (i) the Basis
Adjustments with respect to the Reference Assets as a result of the Redemptions
effected by such TRA Holder in such Taxable Year, (ii) the Allocable Common
Basis attributable to the Units that were the subject of a Redemption effected
by such TRA Holder in such Taxable Year, and (iii) the period (or periods) over
which such Basis Adjustments and Allocable Common Basis are amortizable and/or
depreciable.

 

Section 2.2                                  Tax Benefit Payment Schedules.

 

(a)                               Within ninety (90) calendar days after the
filing of the Corporate Taxpayer Return for any Taxable Year in which there is a
Realized Tax Benefit or Realized Tax Detriment, the Corporate Taxpayer shall
provide to the Agent: (i) a schedule showing, in reasonable detail, (A) the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable

 

11

--------------------------------------------------------------------------------


 

Year, (B) the portion of the Net Tax Benefit, if any, that is Attributable to
each TRA Holder who has participated in any Redemption, (C) the Accrued Amount
with respect to any such Net Tax Benefit that is Attributable to such TRA
Holder, (D) the Tax Benefit Payment due to each such TRA Holder, and (E) the
portion of such Tax Benefit Payment that the Corporate Taxpayer intends to treat
as Imputed Interest (a “Tax Benefit Payment Schedule”), (ii) a reasonably
detailed calculation by the Corporate Taxpayer of the Hypothetical Tax
Liability, (iii) a reasonably detailed calculation by the Corporate Taxpayer of
the Actual Tax Liability, (iv) a copy of the Corporate Taxpayer Return for such
Taxable Year, and (v) any other work papers reasonably requested by the Agent. 
In addition, the Corporate Taxpayer shall allow the Agent reasonable access at
no cost to the appropriate representatives of the Corporate Taxpayer in
connection with a review of such Tax Benefit Payment Schedule.  The Tax Benefit
Payment Schedule will become final as provided in Section 2.3(a) and may be
amended as provided in Section 2.3(b) (subject to the procedures set forth in
Section 2.3(b)).

 

(b)                               For purposes of calculating the Realized Tax
Benefit or Realized Tax Detriment for any Taxable Year, carryovers or carrybacks
of any U.S. federal income Tax item attributable to the Basis Adjustments,
Allocable Common Basis, Imputed Interest, and any Post-IPO TRA Benefits shall be
considered to be subject to the rules of the Code and the Treasury Regulations,
as applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type.  If a carryover or carryback of any U.S.
federal income Tax item includes a portion that is attributable to the Basis
Adjustment, Allocable Common Basis, Imputed Interest, or any Post-IPO TRA
Benefits, and another portion that is not so attributable, such respective
portions shall be considered to be used in accordance with the “with and
without” methodology.  The parties agree that (i) any payment under this
Agreement (to the extent permitted by law and other than amounts accounted for
as Imputed Interest) will be treated as a subsequent upward adjustment to the
purchase price of the relevant Units and will have the effect of creating
additional Basis Adjustments to Reference Assets for the Corporate Taxpayer in
the year of payment, and (ii) as a result, such additional Basis Adjustments
will be incorporated into the current year calculation and into future year
calculations, as appropriate.

 

Section 2.3                                  Procedure; Amendments.

 

(a)                               An applicable Schedule or amendment thereto
shall become final and binding on all parties thirty (30) calendar days from the
first date on which the Agent has received the applicable Schedule or amendment
thereto unless (i) the Agent, within thirty (30) calendar days after receiving
an applicable Schedule or amendment thereto, provides the Corporate Taxpayer
with notice of a material objection to such Schedule (“Objection Notice”) made
in good faith or (ii) the Agent provides a written waiver of such right of any
Objection Notice within the period described in clause (i) above, in which case
such Schedule or amendment thereto becomes binding on the date a waiver from the
Agent has been received by the Corporate Taxpayer.  If the Corporate Taxpayer
and Agent, for any reason, are unable to successfully resolve the issues raised
in an Objection Notice within thirty (30) calendar days after receipt by the
Corporate Taxpayer of such Objection Notice, the Corporate Taxpayer and Agent
shall employ the Reconciliation Procedures under Section 7.10 or Resolution of
Disputes procedures under Section 7.9, as applicable.

 

12

--------------------------------------------------------------------------------


 

(b)                               The applicable Schedule for any Taxable Year
may be amended from time to time by the Corporate Taxpayer (i) in connection
with a Determination affecting such Schedule, (ii) to correct inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Agent, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other Tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Corporate Taxpayer Return filed for such Taxable
Year or (vi) to adjust a Redemption Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”).  The
Corporate Taxpayer shall provide an Amended Schedule to the Agent within sixty
(60) calendar days of the occurrence of an event referenced in clauses
(i) through (vi) of the preceding sentence.  For the avoidance of doubt, in the
event a Schedule is amended after such Schedule becomes final pursuant to
Section 2.3(a), the Amended Schedule shall not be taken into account in
calculating any Tax Benefit Payment in the Taxable Year to which the amendment
relates but instead shall be taken into account in calculating the Cumulative
Net Realized Tax Benefit for the Taxable Year in which the amendment actually
occurs.

 

Section 2.4                                  Section 754 Election. In its
capacity as the sole managing member of Cactus LLC, the Corporate Taxpayer will
ensure that, on and after the date hereof and continuing throughout the term of
this Agreement, Cactus LLC and any of its eligible Subsidiaries will have in
effect an election pursuant to Section 754 of the Code (and under any similar
provisions of applicable U.S. state or local law).

 

ARTICLE III
TAX BENEFIT PAYMENTS

 

Section 3.1                                  Payments.

 

(a)                               Within five (5) Business Days after a Tax
Benefit Payment Schedule delivered to the Agent becomes final in accordance with
Section 2.3(a), the Corporate Taxpayer shall pay to each TRA Holder the Tax
Benefit Payment in respect of such TRA Holder determined pursuant to
Section 3.1(b) for such Taxable Year.  Each such payment shall be made by check,
by wire transfer of immediately available funds to the bank account previously
designated by the TRA Holder to the Corporate Taxpayer, or as otherwise agreed
by the Corporate Taxpayer and the TRA Holder.  For the avoidance of doubt, no
Tax Benefit Payment shall be made in respect of estimated Tax payments,
including, without limitation, U.S. federal or state estimated income Tax
payments.

 

(b)                               A “Tax Benefit Payment” in respect of a TRA
Holder for a Taxable Year means an amount, not less than zero, equal to the sum
of the portion of the Net Tax Benefit Attributable to such TRA Holder and the
Accrued Amount with respect thereto.  The “Net Tax Benefit” for a Taxable Year
shall be an amount equal to the excess, if any, of 85% of the Cumulative Net
Realized Tax Benefit as of the end of such Taxable Year over the sum of (i) the
total amount of payments previously made under this Section 3.1 (excluding
payments attributable to Accrued Amounts) and (ii) the total amount of Tax
Benefit Payments previously made under the

 

13

--------------------------------------------------------------------------------


 

corresponding provision of any Post-IPO TRA; provided, for the avoidance of
doubt, that no TRA Holder shall be required to return any portion of any
previously made Tax Benefit Payment. Subject to Section 3.3, the portion of the
Net Tax Benefit for a Taxable Year that is “Attributable” to a TRA Holder is the
portion of such Net Tax Benefit that it is derived from any (i) any Basis
Adjustment or Allocable Common Basis that was attributable, at the time of the
relevant Redemption, to the Units acquired or deemed acquired by the Corporate
Taxpayer in a Redemption undertaken by or with respect to such TRA Holder or
(ii) any Imputed Interest with respect to Tax Benefit Payments made to such TRA
Holder. The “Accrued Amount” with respect to any portion of a Net Tax Benefit
shall equal an amount determined in the same manner as interest on such portion
of the Net Tax Benefit for a Taxable Year calculated at the Agreed Rate from the
due date (without extensions) for filing the Corporate Taxpayer Return for such
Taxable Year until the Payment Date.  For the avoidance of doubt, for Tax
purposes, the Accrued Amount shall not be treated as interest but shall instead
be treated as additional consideration for the acquisition of Units in a
Redemption unless otherwise required by law.

 

(c)                                Notwithstanding any provision of this
Agreement to the contrary, a TRA Holder may elect, by notifying the Corporate
Taxpayer in writing in connection with the delivery of the relevant Redemption
Notice, to limit the aggregate Tax Benefit Payments to be made to such TRA
Holder, with respect to the related Redemption, to (i) a percentage specified by
such TRA Holder in its written notification of (ii) the amount equal to the sum
of (A) any cash, excluding any Tax Benefit Payments, received by such TRA Holder
in the relevant Redemption and (B) the aggregate Market Value of the Class A
Shares received by such TRA Holder in such Redemption, provided, for the
avoidance of doubt, that such amount shall not include any Imputed Interest with
respect to such Redemption. An election made by a TRA Holder pursuant to this
Section 3.1(c) may not be revoked.

 

Section 3.2                                  No Duplicative Payments.  It is
intended that the provisions of this Agreement will not result in duplicative
payment of any amount (including interest) required under the Tax Receivable
Agreements.  It is also intended that the provisions of the Tax Receivable
Agreements will result in 85% of the Cumulative Net Realized Tax Benefit, and
the Accrued Amount thereon, being paid to the Persons to whom payments are due
pursuant to the Tax Receivable Agreements.  The provisions of this Agreement
shall be construed in the appropriate manner to achieve these fundamental
results.

 

Section 3.3                                  Pro Rata Payments; Coordination of
Benefits with Other Tax Receivable Agreements.

 

(a)                               Notwithstanding anything in Section 3.1 to the
contrary, to the extent that the aggregate amount of the Corporate Taxpayer’s
tax benefit subject to the Tax Receivable Agreements is limited in a particular
Taxable Year because the Corporate Taxpayer does not have sufficient taxable
income in such Taxable Year to fully utilize available deductions and other
attributes:

 

(i)             the limitation on the tax benefit for the Corporate Taxpayer
shall first be allocated among the Tax Receivable Agreements as follows:
(A) first among any Post-IPO TRAs (and then among all Persons eligible for
payments thereunder in the manner set forth in such Post-IPO TRAs) and (B) then,
to the extent of any remaining limitation

 

14

--------------------------------------------------------------------------------


 

on tax benefit for the Corporate Taxpayer after the application of clause (A),
to this Agreement (and then among all TRA Holders as set forth in
Section 3.3(a)(ii) below) (for the avoidance of doubt, for purposes of this
Section 3.1(a)(i), it is intended that in calculating the Corporate Taxpayer’s
tax benefit subject to the Tax Receivable Agreements, any available taxable
income of the Corporate Taxpayer be first allocated to this Agreement and any
remaining available taxable income will then be allocated to any Post-IPO TRA);
and

 

(ii)          if any part of the limitation on the tax benefit is allocated to
this Agreement, such allocated limitation shall be further allocated among all
TRA Holders in proportion to the respective portion of the Net Tax Benefit that
would have been Attributable to each such TRA Holder in such Taxable Year under
this Agreement if the Corporate Taxpayer had sufficient taxable income in such
Taxable Year so that there was no such limitation; provided that if any portion
of the Net Tax Benefit for such Taxable Year results from the carryback of a
loss or other Tax item to such Taxable Year from a later Taxable Year (for the
avoidance of doubt, carrybacks of losses and other Tax items from more than one
later Taxable Year shall be used in the order prescribed in the applicable
rules of the Code and the Treasury Regulations), no part of the limitation shall
be allocated to the tax benefits set forth on the Schedule prior to its
amendment to reflect the carryback and any limitation shall instead be applied
to the tax benefits carried back and such limitation shall be further allocated
among all TRA Holders in proportion to the respective portion of the Net Tax
Benefit that would have been Attributable to each such TRA Holder in the Taxable
Year in which such carried back losses or other Tax items arose under this
Agreement if the Corporate Taxpayer had sufficient taxable income in such
Taxable Year so that there was no such limitation.

 

(b)                               After taking into account Section 3.3(a), if
for any reason the Corporate Taxpayer does not fully satisfy its payment
obligations to make all Tax Benefit Payments due under the Tax Receivable
Agreements in respect of a particular Taxable Year, then (i) the Corporate
Taxpayer will pay the same proportion of each Tax Benefit Payment due to each
Person to whom a payment is due under each of the Tax Receivable Agreements in
respect of such Taxable Year, without favoring one obligation over the other,
and (ii) no Tax Benefit Payment shall be made in respect of any Taxable Year
until all Tax Benefit Payments in respect of prior Taxable Years have been made
in full.

 

(c)                                To the extent the Corporate Taxpayer makes a
payment to a TRA Holder in respect of a particular Taxable Year under
Section 3.1(a) of this Agreement (taking into account Section 3.3(a) and (a)(i),
but excluding payments attributable to Accrued Amounts) in an amount in excess
of the amount of such payment that should have been made to such TRA Holder in
respect of such Taxable Year, then (i) such TRA Holder shall not receive further
payments under Section 3.1(a) until such TRA Holder has foregone an amount of
payments equal to such excess and (ii) the Corporate Taxpayer will pay the
amount of such TRA Holder’s foregone payments to the other Persons to whom a
payment is due under the Tax Receivable Agreements in a manner such that each
such Person to whom a payment is due under the Tax Receivable Agreements, to the
maximum extent possible, receives aggregate payments under Section 3.1(a) or the
comparable section of the other Tax Receivable Agreement(s), as applicable (in
each case, taking into account Section 3.3(a) and (a)(i) or the comparable
section of the other Tax Receivable

 

15

--------------------------------------------------------------------------------


 

Agreement(s), but excluding payments attributable to Accrued Amounts) in the
amount it would have received if there had been no excess payment to such TRA
Holder.

 

(d)                               The parties hereto agree that the parties to
any Post-IPO TRA are expressly made third party beneficiaries of the provisions
of this Section 3.3.

 

ARTICLE IV
TERMINATION

 

Section 4.1                                  Early Termination at Election of
the Corporate Taxpayer.  The Corporate Taxpayer may terminate this Agreement at
any time by paying to each TRA Holder the Early Termination Payment due to such
TRA Holder pursuant to Section 4.5(a) (such termination, an “Early
Termination”); provided that the Corporate Taxpayer may withdraw any notice of
exercise of its termination rights under this Section 4.1 prior to the time at
which any Early Termination Payment has been paid.  Upon payment of the Early
Termination Payment by the Corporate Taxpayer, the Corporate Taxpayer shall not
have any further payment obligations under this Agreement, other than for any
Tax Benefit Payment previously due and payable but unpaid as of the Early
Termination Notice and, except to the extent included in the Early Termination
Payment, any Tax Benefit Payment due for any Taxable Year ending prior to, with
or including the Early Termination Date.  Upon payment of all amounts provided
for in this Section 4.1, this Agreement shall terminate.

 

Section 4.2                                  Early Termination upon Change of
Control.  In the event of a Change of Control, all obligations hereunder shall
be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control and shall include, but not be limited to the following: (a) payment of
the Early Termination Payment calculated as if an Early Termination Notice had
been delivered on the effective date of a Change of Control, (b) payment of any
Tax Benefit Payment previously due and payable but unpaid as of the Early
Termination Notice, and (c) except to the extent included in the Early
Termination Payment or if included as a payment under clause (b) of this
Section 4.2, payment of any Tax Benefit Payment due for any Taxable Year ending
prior to, with or including the effective date of a Change of Control.  In the
event of a Change of Control, the Early Termination Payment shall be calculated
utilizing the Valuation Assumptions and by substituting in each case the terms
“the closing date of a Change of Control” for an “Early Termination Date.”

 

Section 4.3                                  Breach of Agreement.

 

(a)                               In the event that the Corporate Taxpayer
breaches any of its material obligations under this Agreement, whether as a
result of failure to make any payment within three (3) months of the date when
due, as a result of failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then if the Majority
TRA Holders so elect, such breach shall be treated as an Early Termination. 
Upon such election, all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include, but shall not be limited
to, (i) the Early Termination Payment calculated as if an Early Termination
Notice had been

 

16

--------------------------------------------------------------------------------


 

delivered on the date of a breach, (ii) any Tax Benefit Payment previously due
and payable but unpaid as of the date of the breach, and (iii) except to the
extent included in the Early Termination Payment or if included as a payment
under clause (ii) of this Section 4.3(a), any Tax Benefit Payment due for any
Taxable Year ending prior to, with or including the date of the breach. 
Notwithstanding the foregoing, in the event that the Corporate Taxpayer breaches
this Agreement, if the Majority TRA Holders do not elect to treat such breach as
an Early Termination pursuant to this Section 4.3(a), the TRA Holders shall be
entitled to seek specific performance of the terms hereof.

 

(b)                               The parties agree that the failure of the
Corporate Taxpayer to make any payment due pursuant to this Agreement within
three (3) months of the date such payment is due shall be deemed to be a breach
of a material obligation under this Agreement for all purposes of this
Agreement, and that it shall not be considered to be a breach of a material
obligation under this Agreement to make a payment due pursuant to this Agreement
within three (3) months of the date such payment is due.  Notwithstanding
anything in this Agreement to the contrary, except in the case of an Early
Termination Payment or any payment treated as an Early Termination Payment, it
shall not be a breach of this Agreement if the Corporate Taxpayer fails to make
any Tax Benefit Payment when due to the extent that the Corporate Taxpayer has
insufficient funds available to make, or to the extent that the Corporate
Taxpayer is contractually constrained from making, such payment in the Corporate
Taxpayer’s sole judgment exercised in good faith; provided that the interest
provisions of Section 5.2 shall apply to such late payment (unless the Corporate
Taxpayer does not have sufficient cash to make such payment as a result of
limitations imposed by any credit agreement to which Cactus LLC or any
subsidiary of Cactus LLC is a party, in which case Section 5.2 shall apply, but
the Default Rate shall be replaced by the Agreed Rate); provided further that it
shall be a breach of this Agreement, and the provisions of Section 4.3(a) shall
apply as of the original due date of the Tax Benefit Payment, if the Corporate
Taxpayer makes any distribution of cash or other property (other than Class A
Shares) to its stockholders while any Tax Benefit Payment is due and payable but
unpaid.  The Corporate Taxpayer shall use its commercially reasonable efforts to
maintain sufficient available funds for the purpose of making Tax Benefit
Payments under this Agreement and shall use its commercially reasonable efforts
to avoid entering into loan agreements that could be reasonably anticipated to
materially delay the timing of any Tax Benefit Payments under this Agreement.

 

Section 4.4                                  Early Termination Notice.  If the
Corporate Taxpayer chooses to exercise its right of early termination under
Section 4.1 above, the Corporate Taxpayer shall deliver to the Agent notice of
such intention to exercise such right (the “Early Termination Notice”).  Upon
delivery of the Early Termination Notice or the occurrence of an event described
in Section 4.2 or Section 4.3(a), the Corporate Taxpayer shall deliver
(i) a schedule showing in reasonable detail the calculation of the Early
Termination Payment (the “Early Termination Schedule”) and (ii) any other work
papers related to the calculation of the Early Termination Payment reasonably
requested by the Agent.  In addition, the Corporate Taxpayer shall allow the
Agent reasonable access at no cost to the appropriate representatives of the
Corporate Taxpayer in connection with a review of such Early Termination
Schedule.  The Early Termination Schedule shall become final and binding on all
parties thirty (30) calendar days from the first date on which the Agent has
received such Schedule or amendment thereto unless (x) the Agent, within thirty
(30) calendar days after receiving the Early Termination Schedule, provides the
Corporate Taxpayer and each other Agent with notice of a material objection to
such Schedule made in good faith

 

17

--------------------------------------------------------------------------------


 

(“Material Objection Notice”) or (y) the Agent provides a written waiver of such
right of a Material Objection Notice within the period described in clause
(x) above, in which case such Schedule becomes binding on the date a waiver from
the Agent has been received by the Corporate Taxpayer (the “Early Termination
Effective Date”).  If the Corporate Taxpayer and Agent, for any reason, are
unable to successfully resolve the issues raised in such notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of the Material
Objection Notice, the Corporate Taxpayer and Agent shall employ the
Reconciliation Procedures under Section 7.10 or Resolution of Disputes
procedures under Section 7.9, as applicable.

 

Section 4.5                                  Payment upon Early Termination.

 

(a)                               Subject to its right to withdraw any notice of
Early Termination pursuant to Section 4.1, within three (3) Business Days after
the Early Termination Effective Date, the Corporate Taxpayer shall pay to each
TRA Holder its Early Termination Payment.  Each such payment shall be made by
check, by wire transfer of immediately available funds to a bank account or
accounts designated by the TRA Holder, or as otherwise agreed by the Corporate
Taxpayer and the TRA Holder.

 

(b)                               A TRA Holder’s “Early Termination Payment” as
of the Early Termination Date shall equal, with respect to each TRA Holder, the
present value, discounted at the Early Termination Rate as of the Early
Termination Date, of all Tax Benefit Payments that would be required to be paid
by the Corporate Taxpayer to such TRA Holder beginning from the Early
Termination Date and assuming that the Valuation Assumptions are applied.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1                                  Subordination.  Notwithstanding any
other provision of this Agreement to the contrary, any Tax Benefit Payment,
Early Termination Payment or any other payment under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest or other
amounts due and payable in respect of any obligations in respect of indebtedness
for borrowed money of the Corporate Taxpayer and its Subsidiaries (such
obligations, “Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of the Corporate Taxpayer that are not Senior
Obligations.  For the avoidance of doubt, notwithstanding the above, the
determination of whether it is a breach of this Agreement if the Corporate
Taxpayer fails to make any Tax Benefit Payment or other payment under this
Agreement when due is governed by Section 4.3(b). To the extent that any payment
under this Agreement is not permitted to be made at the time payment is due as a
result of this Section 5.1 and the terms of the agreements governing Senior
Obligations, such payment obligation nevertheless shall accrue for the benefit
of the TRA Holders and the Corporate Taxpayer shall make such payments at the
first opportunity that such payments are permitted to be made in accordance with
the terms of the Senior Obligations.

 

Section 5.2                                  Late Payments by the Corporate
Taxpayer.  The amount of all or any portion of any Tax Benefit Payment, Early
Termination Payment or any other payment under this Agreement not made to any
TRA Holder when due under the terms of this Agreement, whether as a result of
Section 5.1 and the terms of the Senior Obligations or otherwise, shall be

 

18

--------------------------------------------------------------------------------


 

payable together with any interest thereon, computed at the Default Rate  (or,
if so provided in Section 4.3(b), at the Agreed Rate) and commencing from the
date on which such Tax Benefit Payment, Early Termination Payment or any other
payment under this Agreement was due and payable.

 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1                                  Participation in the Corporate
Taxpayer’s and Cactus LLC’s Tax Matters.  Except as otherwise provided herein or
in the Cactus LLC Agreement, the Corporate Taxpayer shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Corporate Taxpayer and Cactus LLC, including without limitation preparing,
filing or amending any Tax Return and defending, contesting or settling any
issue pertaining to Taxes.  Notwithstanding the foregoing, the Corporate
Taxpayer shall notify the Agent of, and keep the Agent reasonably informed with
respect to, the portion of any audit, examination, or any other administrative
or judicial proceeding (a “Tax Proceeding”) of the Corporate Taxpayer or Cactus
LLC by a Taxing Authority the outcome of which could be reasonably expected to
affect the rights and obligations of the TRA Holders under this Agreement,
and shall provide the Agent with reasonable opportunity to provide information
and other input to the Corporate Taxpayer, Cactus LLC and their respective
advisors concerning the conduct of any such portion of a Tax Proceeding;
provided, however, that the Corporate Taxpayer shall not settle or otherwise
resolve any part of a Tax Proceeding described in the previous clause that
relates to a Basis Adjustment, any Allocable Common Basis or the deduction of
Imputed Interest (and, in each case, that is reasonably expected to have a
material effect on the TRA Holders’ rights under this Agreement) without the
consent of the Agent, which consent shall not be unreasonably withheld,
conditioned or delayed; provided further, that the Corporate Taxpayer and Cactus
LLC shall not be required to take any action, or refrain from taking any action,
that is inconsistent with any provision of the Cactus LLC Agreement.

 

Section 6.2                                  Consistency.  Unless there is a
Determination to the contrary, the Corporate Taxpayer and the TRA Holders agree
to report, and to cause their respective Subsidiaries to report, for all
purposes, including U.S. federal, state and local Tax purposes and financial
reporting purposes, all Tax-related items (including, without limitation, the
Basis Adjustments, any Allocable Common Basis and each Tax Benefit Payment),
but, for financial reporting purposes, only in respect of items that are not
explicitly characterized as “deemed” or in a similar manner by the terms of this
Agreement, in a manner consistent with the description of any Tax
characterization herein (including as set forth in  Section 2.2(b) and
Section 3.1(b) and any Schedule required to be provided by or on behalf of the
Corporate Taxpayer under this Agreement, as finally determined pursuant to
Section 2.3).  If the Corporate Taxpayer and any TRA Holder, for any reason, are
unable to successfully resolve any disagreement concerning such treatment within
thirty (30) calendar days, the Corporate Taxpayer and such TRA Holder shall
employ the Reconciliation Procedures under Section 7.10 or Resolution of
Disputes procedures under Section 7.9, as applicable.

 

Section 6.3                                  Cooperation.  Each TRA Holder shall
(i) furnish to the Corporate Taxpayer in a timely manner such information,
documents and other materials as the Corporate Taxpayer may reasonably request
for purposes of making any determination or computation

 

19

--------------------------------------------------------------------------------


 

necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any Tax Proceeding, (ii) make itself available to the
Corporate Taxpayer and its representatives to provide explanations of documents
and materials and such other information as the Corporate Taxpayer or its
representatives may reasonably request in connection with any of the matters
described in clause (i) above, and (iii) reasonably cooperate in connection with
any such matter.  The Corporate Taxpayer shall reimburse the TRA Holder for any
reasonable third-party costs and expenses incurred pursuant to this Section 6.3.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1                                  Notices.  All notices, requests,
claims, demands and other communications hereunder shall be sufficient in all
respects if given in writing, in English and by personal delivery (if signed for
receipt), by certified or registered United States mail (postage prepaid, return
receipt requested), by a nationally recognized overnight delivery service for
next day delivery, transmitted via facsimile transmission or transmitted via
electronic mail (following appropriate confirmation of receipt by return email,
including an automated confirmation of receipt) and shall be deemed to have been
made and the receiving party charged with notice, when received except that if
received after 5:00 p.m. (in the recipient’s time zone) on a Business Day or if
received on a day that is not a Business Day, such notice, request or
communication will not be effective until the next succeeding Business Day. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

 

If to the Corporate Taxpayer, to:

 

Cactus, Inc.
Cobalt Center

920 Memorial City Way, Suite 300

Houston, Texas 77024
Attention:  Scott Bender

Telephone:           (713) 396-5750
Facsimile:                 (713) 626-8800
Email:                                    Scott.Bender@cactuswellhead.com

 

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

 

Vinson & Elkins L.L.P.
666 Fifth Avenue

26th Floor

New York, NY 10103-0040
Attention: Adorys Velazquez

Telephone:           (212) 237-0036
Facsimile:                 (212) 237-0100
Email:                                    avelazquez@velaw.com

 

20

--------------------------------------------------------------------------------


 

If to the Agent, to:

 

Cadent Management Services, LLC

800 Westchester Avenue

Suite S-436

Rye Brook, NY 10573

Attention:                 Bruce Rothstein

Telephone:           (203) 638-5000
Email:                                    rothstein@cadentenergy.com

 

If to a TRA Holder, other than the Agent, that is or was a partner in Cactus
LLC, to:

 

The address set forth in the records of Cactus LLC.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Section 7.2                                  Counterparts.  This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties, it
being understood that all parties need not sign the same counterpart. Delivery
of an executed signature page to this Agreement by facsimile transmission or
otherwise (including an electronically executed signature page) shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

Section 7.3                                  Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, except as expressly provided in Section 3.3.

 

Section 7.4                                  Governing Law.  This Agreement and
the rights and obligations of the parties hereunder shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.

 

Section 7.5                                  Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

21

--------------------------------------------------------------------------------


 

Section 7.6                                  Successors; Assignment.

 

(a)                               No TRA Holder may assign this Agreement to any
person without the prior written consent of the Corporate Taxpayer; provided,
however, that

 

(i)             to the extent Units are transferred in accordance with the terms
of the Cactus LLC Agreement, the transferring TRA Holder shall have the option
to assign to the transferee of such Units the transferring TRA Holder’s rights
under this Agreement with respect to such transferred Units as long as such
transferee has executed and delivered, or, in connection with such transfer,
executes and delivers, a joinder to this Agreement, in form and substance
reasonably satisfactory to the Corporate Taxpayer, agreeing to become a “TRA
Holder” for all purposes of this Agreement, and

 

(ii)          the right to receive any and all payments payable or that may
become payable to a TRA Holder pursuant to this Agreement that, once a
Redemption has occurred, arise with respect to the Units transferred in such
Redemption, may be assigned to any Person or Persons as long as any such Person
has executed and delivered, or, in connection with such assignment, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to the Corporate Taxpayer, agreeing to be bound by Section 7.13 and
acknowledging specifically the terms of Section 7.6(b).

 

For the avoidance of doubt, if a TRA Holder transfers Units but does not assign
to the transferee of such Units the rights of such TRA Holder under this
Agreement with respect to such transferred Units, such TRA Holder shall continue
to be entitled to receive the Tax Benefit Payments, if any, due hereunder with
respect to, including any Tax Benefit Payments arising in respect of a
subsequent Redemption of, such Units.

 

(b)                               Notwithstanding the foregoing provisions of
this Section 7.6, no assignee described in Section 7.6(a)(ii) shall have any
rights under this Agreement except for the right to enforce its right to receive
payments under this Agreement.

 

(c)                                The Person designated as the Agent may not be
changed without the prior written consent of the Corporate Taxpayer and the
Majority TRA Holders.

 

(d)                               Except as otherwise specifically provided
herein, all of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporate Taxpayer shall cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.

 

Section 7.7                                  Amendments.  No provision of this
Agreement may be amended unless such amendment is approved in writing by each of
the Corporate Taxpayer and the Majority TRA Holders; provided, however, that no
such amendment shall be effective if such amendment would have a
disproportionate effect on the payments certain TRA Holders will or may receive

 

22

--------------------------------------------------------------------------------


 

under this Agreement unless all such disproportionately affected TRA Holders
consent in writing to such amendment.

 

Section 7.8                                  Titles and Subtitles. The titles of
the sections and subsections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

 

Section 7.9                                  Resolution of Disputes.

 

(a)                               Any and all disputes which are not governed by
Section 7.10, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this Section 7.9 and Section 7.10) (each a
“Dispute”) shall be governed by this Section 7.9.  The parties hereto shall
attempt in good faith to resolve all Disputes by negotiation.  If a Dispute
between the parties hereto cannot be resolved in such manner, such Dispute shall
be finally settled by arbitration conducted by a single arbitrator in accordance
with the then-existing rules of arbitration of the American Arbitration
Association. If the parties to the Dispute fail to agree on the selection of an
arbitrator within ten (10) calendar days of the receipt of the request for
arbitration, the American Arbitration Association shall make the appointment.
The arbitrator shall be a lawyer admitted to the practice of law in a U.S.
state, or a nationally recognized expert in the relevant subject matter, and
shall conduct the proceedings in the English language.  Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings.  In addition to monetary damages, the arbitrator shall be empowered
to award equitable relief, including an injunction and specific performance of
any obligation under this Agreement.  The arbitrator is not empowered to award
damages in excess of compensatory damages, and each party hereby irrevocably
waives any right to recover punitive, exemplary or similar damages with respect
to any Dispute.  The award shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues, or accounting presented to
the arbitral tribunal.  Judgment upon any award may be entered and enforced in
any court having jurisdiction over a party or any of its assets.

 

(b)                               Notwithstanding the provisions of
Section 7.9(a), the Corporate Taxpayer may bring an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
Section 7.9(a), the Agent and each TRA Holder (i) expressly consents to the
application of Section 7.9(c) to any such action or proceeding, (ii) agrees that
proof shall not be required that monetary damages for breach of the provisions
of this Agreement would be difficult to calculate and that remedies at law would
be inadequate, and (iii) irrevocably appoints the Corporate Taxpayer as agent of
such party for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such party in writing of any such service of process, shall be
deemed in every respect effective service of process upon such party in any such
action or proceeding.

 

(c)                                EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY FEDERAL COURT OF THE DISTRICT OF DELAWARE OR THE DELAWARE
COURT OF CHANCERY FOR THE PURPOSE OF ANY JUDICIAL

 

23

--------------------------------------------------------------------------------


 

PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS
SECTION 7.9 OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT.  Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award.  The parties
acknowledge that the fora designated by this Section 7.9(c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

 

(d)                               The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal jurisdiction or to the laying of venue of any such
ancillary suit, action or proceeding brought in any court referred to in
Section 7.9(c) and such parties agree not to plead or claim the same.

 

Section 7.10                           Reconciliation.  In the event that the
Agent and the Corporate Taxpayer are unable to resolve a disagreement with
respect to the calculations required to produce the schedules described in
Section 2.3, Section 4.4 and Section 6.1 (but not, for the avoidance doubt, with
respect to any legal interpretation with respect to such provisions or
schedules) within the relevant period designated in this Agreement
(“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to the Expert.  The Expert shall be a partner or principal in a
nationally recognized accounting or law firm, and unless the Corporate Taxpayer
and the Agent agree otherwise, the Expert shall not, and the firm that employs
the Expert shall not, have any material relationship with the Corporate Taxpayer
or the Agent or other actual or potential conflict of interest.  If the parties
are unable to agree on an Expert within fifteen (15) calendar days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the Expert
shall be appointed by the American Arbitration Association.  The Expert shall
resolve (a) any matter relating to the Exchange Schedule or an amendment thereto
or the Early Termination Schedule or an amendment thereto within thirty (30)
calendar days, (b) any matter relating to a Tax Benefit Payment Schedule or an
amendment thereto within fifteen (15) calendar days , and (c) any matter related
to treatment of any tax-related item as contemplated in Section 6.2 within
fifteen (15) calendar days, or, in each case, as soon thereafter as is
reasonably practicable after such matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, any portion of such payment that is not under dispute
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporate Taxpayer, subject to adjustment or
amendment upon resolution.  The costs and expenses relating to the engagement of
such Expert or amending any Tax Return shall be borne by the Corporate Taxpayer
except as provided in the next sentence.  The Corporate Taxpayer and the Agent
shall each bear its own costs and expenses of such proceeding, unless (i) the
Expert adopts the Agent’s position (as determined by the Expert), in which case
the Corporate Taxpayer shall reimburse the Agent for any reasonable
out-of-pocket costs and expenses in such proceeding, or (ii) the Expert adopts
the Corporate Taxpayer’s position (as determined by the Expert), in which case
the Agent shall reimburse the Corporate Taxpayer for any reasonable
out-of-pocket costs and expenses in such proceeding.  Any dispute as to whether
a dispute is a Reconciliation Dispute within the meaning of this Section 7.10
shall be decided by the Expert.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the

 

24

--------------------------------------------------------------------------------


 

Expert pursuant to this Section 7.10 shall be binding on the Corporate Taxpayer
and its Subsidiaries and the Agent and the TRA Holders and may be entered and
enforced in any court having jurisdiction.

 

Section 7.11                           Withholding.  The Corporate Taxpayer
shall be entitled to deduct and withhold from any payment payable pursuant to
this Agreement such amounts as the Corporate Taxpayer is required to deduct and
withhold with respect to the making of such payment under the Code or any
provision of U.S. federal, state, local or non-U.S. tax law.  To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by the
Corporate Taxpayer, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the relevant TRA Holder.

 

Section 7.12                           Admission of the Corporate Taxpayer into
a Consolidated Group; Transfers of Corporate Assets.

 

(a)                               If the Corporate Taxpayer is or becomes a
member of an affiliated or consolidated group of corporations that files a
consolidated income Tax Return pursuant to Sections 1501 et seq. of the Code or
any corresponding provisions of U.S. state or local Tax law, then: (i) the
provisions of this Agreement shall be applied with respect to the group as a
whole; and (ii) Tax Benefit Payments, Early Termination Payments and other
applicable items hereunder shall be computed with reference to the consolidated
taxable income of the group as a whole.

 

(b)                               If the Corporate Taxpayer (or any other entity
that is obligated to make a Tax Benefit Payment or Early Termination Payment
hereunder), Cactus LLC or any of Cactus LLC’s direct or indirect Subsidiaries
that is treated as a partnership or disregarded entity for U.S. federal income
tax purposes (but only to the extent such Subsidiaries are not held through any
entity treated as a corporation for U.S. federal income tax purposes) (a
“Transferor”) transfers one or more Reference Assets to a corporation (or a
Person classified as a corporation for U.S. federal income tax purposes) with
which the Transferor does not file a consolidated Tax Return pursuant to
Section 1501 of the Code, the Transferor, for purposes of calculating the amount
of any Tax Benefit Payment or Early Termination Payment (e.g., calculating the
gross income of the entity and determining the Realized Tax Benefit of such
entity) due hereunder, shall be treated as having disposed of such Reference
Assets in a fully taxable transaction on the date of such contribution.  The
consideration deemed to be received by the Transferor shall be equal to the
gross fair market value of the transferred Reference Assets.  For purposes of
this Section 7.12(a), a transfer of a partnership interest shall be treated as a
transfer of the Transferor’s share of each of the assets and liabilities of that
partnership.

 

Section 7.13                           Confidentiality.

 

(a)                               The Agent, each TRA Holder and each of the TRA
Holder’s assignees acknowledges and agrees that the information of the Corporate
Taxpayer is confidential and, except in the course of performing any duties as
necessary for the Corporate Taxpayer and its Affiliates, as required by law or
legal process or to enforce the terms of this Agreement, such Person shall keep
and retain in the strictest confidence and not disclose to any Person any
confidential matters, acquired pursuant to this Agreement, of the Corporate
Taxpayer and its Affiliates and successors, concerning Cactus LLC and its
Affiliates and successors or the TRA

 

25

--------------------------------------------------------------------------------


 

Holders, learned by the Agent or any TRA Holder heretofore or hereafter.  This
Section 7.13 shall not apply to (i) any information that has been made publicly
available by the Corporate Taxpayer or any of its Affiliates, becomes public
knowledge (except as a result of an act of the Agent or a TRA Holder in
violation of this Agreement) or is generally known to the business community and
(ii) the disclosure of information (A) as may be proper in the course of
performing such TRA Holder’s obligations, or monitoring or enforcing such TRA
Holder’s rights, under this Agreement, (B) as part of such TRA Holder’s normal
reporting, rating or review procedure (including normal credit rating and
pricing process), or in connection with such TRA Holder’s or such TRA Holder’s
Affiliates’ normal fund raising, financing, marketing, informational or
reporting activities, or to such TRA Holder’s (or any of its Affiliates’) or its
direct or indirect owners or Affiliates, auditors, accountants, employees,
attorneys or other agents, (C) to any bona fide prospective assignee of such TRA
Holder’s rights under this Agreement, or prospective merger or other business
combination partner of such TRA Holder, provided that such assignee or merger
partner agrees to be bound by the provisions of this Section 7.13, (D) as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body, or by subpoena, summons or legal
process, or by law, rule or regulation; provided that any TRA Holder required to
make any such disclosure to the extent legally permissible shall provide the
Corporate Taxpayer prompt notice of such disclosure, or to regulatory
authorities or similar examiners conducting regulatory reviews or examinations
(without any such notice to the Corporate Taxpayer), or (E) to the extent
necessary for a TRA Holder or its direct or indirect owners to prepare and file
its Tax Returns, to respond to any inquiries regarding such Tax Returns from any
Taxing Authority or to prosecute or defend any Tax Proceeding with respect to
such Tax Returns.  Notwithstanding anything to the contrary herein, the Agent
(and each employee, representative or other agent of Agent or its assignees, as
applicable) and each TRA Holder and each of its assignees (and each employee,
representative or other agent of such TRA Holder or its assignees, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the Tax treatment and Tax structure of the Corporate Taxpayer, Cactus LLC, the
Agent, the TRA Holders and their Affiliates, and any of their transactions, and
all materials of any kind (including opinions or other Tax analyses) that are
provided to the Agent or the TRA Holder relating to such Tax treatment and Tax
structure.

 

(b)                               If the Agent or an assignee or a TRA Holder or
an assignee commits a breach, or threatens to commit a breach, of any of the
provisions of this Section 7.13, the Corporate Taxpayer shall have the right and
remedy to have the provisions of this Section 7.13 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporate Taxpayer or any of its Subsidiaries or the TRA Holders and that money
damages alone shall not provide an adequate remedy to such Persons.  Such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.

 

Section 7.14                           No More Favorable Terms.  None of the
Corporate Taxpayer nor any of its Subsidiaries shall enter into any additional
agreement providing rights similar to this Agreement to any Person (including
any agreement pursuant to which the Corporate Taxpayer is obligated to pay
amounts with respect to tax benefits resulting from any increases in Tax basis,
net operating losses or other tax attributes to which the Corporate Taxpayer
becomes entitled as a result of a transaction) if such agreement provides terms
that are more favorable to the counterparty under

 

26

--------------------------------------------------------------------------------


 

such agreement than those provided to the TRA Holders under this Agreement;
provided, however, that the Corporate Taxpayer (or any of its Subsidiaries) may
enter into such an agreement if this Agreement is amended to make such more
favorable terms available to the TRA Holders.

 

Section 7.15                           Change in Law. Notwithstanding anything
herein to the contrary, if, in connection with an actual or proposed change in
law, a TRA Holder reasonably believes that the existence of this Agreement
(a) could cause income (other than income arising from receipt of a payment
under this Agreement) recognized by such TRA Holder upon any Redemption that as
of the date of this Agreement would be treated as capital gain to instead be
treated as ordinary income or to be otherwise taxed at ordinary income rates for
U.S. federal income tax purposes or (b) would have other material adverse tax
consequences to such TRA Holder and/or its direct or indirect owners, then, in
either case, at the election of such TRA Holder and to the extent specified by
such TRA Holder, this Agreement (c) (i) shall cease to have further effect,
(ii) shall not apply to a Redemption by such TRA Holder occurring after a date
specified by it, or (iii) shall otherwise be amended in a manner determined by
such TRA Holder to waive any benefits to which such TRA Holder would otherwise
be entitled under this Agreement, provided that such amendment shall not result
in an increase in or acceleration of payments under this Agreement at any time
as compared to the amounts and times of payments that would have been due in the
absence of such amendment.

 

[Signature Page Follows]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporate Taxpayer, the Agent, and the TRA Holders have
duly executed this Agreement as of the date first written above.

 

 

CORPORATE TAXPAYER:

 

 

 

CACTUS, INC.

 

 

 

 

 

By:

/s/ Scott Bender

 

 

Name: Scott Bender

 

 

Title: President, CEO and Director

 

 

 

 

 

AGENT:

 

 

 

CADENT MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

/s/ Bruce Rothstein

 

 

Name: Bruce Rothstein

 

 

Title: Managing Member

 

[The signatures of the TRA Holders are attached in Schedule A.]

 

28

--------------------------------------------------------------------------------


 

SCHEDULE A

TRA HOLDERS

 

Signatures of TRA Holders

 

--------------------------------------------------------------------------------


 

 

BENDER INVESTMENT COMPANY

 

 

 

 

 

 

 

By:

/s/ Scott Bender

 

 

Name: Scott Bender

 

 

Title: President

 

 

 

 

 

CADENT ENERGY PARTNERS II, L.P.:

 

 

 

By:

Cadent Energy Partners II GP, L.P.,

 

 

its general partner

 

 

 

By:

CEP II-GP, LLC, its general Partner

 

 

 

 

 

 

 

By:

/s/ Bruce Rothstein

 

 

Name: Bruce Rothstein

 

 

Title: Managing Director

 

 

 

 

 

CACTUS WH ENTERPRISES, LLC

 

 

 

 

 

By:

/s/ Scott Bender

 

 

Name: Scott Bender

 

 

Title: President

 

Signatures of TRA Holders

 

--------------------------------------------------------------------------------


 

signatures of other Individuals who Are TRA Holders

 

Signatures of TRA Holders

 

--------------------------------------------------------------------------------


 

Signatures of TRA Holders

 

--------------------------------------------------------------------------------


 

Signatures of TRA Holders

 

--------------------------------------------------------------------------------


 

Signatures of TRA Holders

 

--------------------------------------------------------------------------------